     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


CHRISTOPHER BRYAN SMITH



v.                                               Criminal No. 1:18cr8-HSO-JCG-1
                                                        Civil No. 1:19cv130-HSO


UNITED STATES OF AMERICA


    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT
 CHRISTOPHER BRYAN SMITH’S MOTION [47] TO VACATE, SET ASIDE,
   OR CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY
                PURSUANT TO 28 U.S.C. § 2255

      BEFORE THE COURT is Defendant Christopher Bryan Smith’s Motion [47]

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

pursuant to 28 U.S.C. § 2255. After due consideration of the Motion, the record,

and relevant legal authority, the Court finds that Smith’s Motion [47] should be

denied without an evidentiary hearing.

                           I. RELEVANT BACKGROUND

      On January 24, 2018, a federal grand jury returned an indictment against

Defendant Christopher Bryan Smith (“Mr. Smith” or “Defendant”), charging him

with one count of possession of visual depictions of minors engaging in sexually

explicit conduct in violation of 18 U.S.C. § 2252(a)(4)(B). See Indictment [3].

Defendant pleaded not guilty and James B. Halliday was appointed as counsel. See

Minute Entry, Feb. 7, 2018; Order [11]. On March 7, 2018, Mr. Halliday withdrew

                                           1
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 2 of 22




from the case and Michael W. Crosby (“Mr. Crosby”) was substituted as retained

counsel. See Text Order, March 7, 2018; Notice [22]. Subsequently, Defendant filed

a Notice of Intent to Change Plea [25] to plead guilty. Defendant entered into a

written Plea Agreement [26] with the Government and pled guilty to the one count

Indictment [3] on May 1, 2018. Minute Entry, May 1, 2018. An Agreed Preliminary

Order of Forfeiture was entered, pursuant to which Mr. Smith forfeited a 250 GB

Western Digital Hard Drive Device (HDD), Model WDCWD2500BEVT-22A23T0,

Serial # WD-EXE1A70J03914 and a Gateway Tower, Model Gateway GM5260,

Serial # CLP69-710-02848. See Am. Order [38].

      The written Plea Agreement [26] and a Plea Supplement (Sealed) [27]

(collectively, the “Plea Agreement”) detailed both Defendant’s obligations and those

of the Government. See Minute Entry, May 1, 2018. The Plea Agreement, signed

by Mr. Smith and his attorney, stated that Mr. Smith understood that the “plea

agreement and the plea supplement completely reflects [sic] all promises,

agreements and conditions made by and between the [Government] and

Defendant.” Plea Agreement [26] at 6.

      On August 16, 2018, Smith appeared before the Court for sentencing. Minute

Entry, Aug. 16, 2018. The Defendant presented no objections to the Presentence

Investigation Report (“PSR”) or addenda. Addendum to PSR [37-1] at 1; First

Suppl. Addendum to PSR [37-2] at 1. The Court sentenced Smith to one hundred

nine (109) months imprisonment. Minute Entry, August 16, 2018; J. [40]. The Court

further ordered Defendant to pay a $5,000.00 fine; $5,000.00 in restitution; a $5,000



                                          2
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 3 of 22




assessment under the Justice for Victims of Trafficking Act (JVTA), 18 U.S.C. §

3014, and a $100.00 special assessment. J. [40] at 6. Upon release, Defendant was

to be placed on a ten-year term of supervised release. Id. at 3. As a special

condition of supervision, the Court prohibited defendant from “using any Internet-

capable device, or computer, including computers at businesses, private homes,

libraries, schools, or other public locations, unless granted advance permission by

the supervising U.S. Probation Officer.” Id. at 6. The Judgment of Conviction [40]

was executed and filed on August 21, 2018. Neither Defendant nor his counsel filed

a direct appeal of the Judgment within the time afforded by the Federal Rules of

Appellate Procedure.

      Proceeding pro se, Defendant filed the present Motion [47] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. §

2255, along with a Memorandum in Support [48], on March 11, 2019. Def.’s Mot.

[47]; see 28 U.S.C. § 2255(f). Mr. Smith raises ineffective assistance of counsel

claims against his trial counsel, Mr. Crosby, and challenges the constitutionality of

his sentence. See Def.’s Mot. [47].

      Specifically, Mr. Smith advances several grounds upon which he claims his

constitutional rights were violated. Id. First, he argues that he was denied the

effective assistance of counsel in several ways because Mr. Crosby failed to: (1)

object to the Presentence Report; (2) object during the sentencing hearing; (3) object

during the Rule 11 hearing; and (4) argue for return of personal property

(collectively “Ground One”). Mot. [47] at 4. Defendant next asserts that his due



                                           3
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 4 of 22




process rights were violated when the Court applied a five-level enhancement to his

sentence for possessing more than 600 still images of child pornography (“Ground

Two”). Id. at 5; Def. Mem. [48] at 5. Defendant’s third ground for relief appears to

be a partial reiteration of his first ground, in that he asserts that his counsel was

ineffective by failing to argue for the return of Defendant’s personal property. Def.

Mot. [47] at 7. The Court will construe this as part of Ground One because it raises

a claim of ineffective assistance of counsel. Finally, Mr. Smith contends that the

Court’s sentence violates his First Amendment rights because it imposes a special

condition prohibiting his use of Internet capable devices (“Ground Three”). Id. at 8.

       Mr. Crosby has filed an Affidavit in Opposition [52], refuting Mr. Smith’s

claims. Mr. Crosby avers that he did not provide ineffective assistance of counsel by

failing to object to the enhancements Smith received at sentencing because they

were applicable under the Sentencing Guidelines, and any objections would have

been frivolous. Crosby Aff. [52] at 2-5. Mr. Crosby also states that the only

property which the Government seized from Mr. Smith was a hard drive, which he

agreed to forfeit. Id. at 6.

       In its Response [53], the Government argues that Smith’s Motion [47] should

be denied because the five-level sentencing enhancement he received was proper,

Resp. [53] at 7-10, and that Smith “agreed to forgo his right to collaterally attack

his conviction and sentence” as part of his Plea Agreement, Id. at 5-7. 1


1The Plea Agreement states that Defendant agrees to not contest “the conviction and
sentence or the manner in which the sentence was imposed in any post-conviction
proceeding, including but not limited to a motion brought under Title 28, United States
Code, Section 2255 . . . .” Plea Agreement [26] at 5.
                                             4
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 5 of 22




      Mr. Smith did not reply to the Government’s Response [53], but sought leave

to amend his Motion [47], which the Court granted. Text Order, June 24, 2019. In

his Amended Motion [54], Mr. Smith raises two additional claims of ineffective

assistance of counsel for failing to present evidence of Mr. Smith’s psycho-sexual

evaluation at sentencing, and for failing to object to the fine, restitution, and JVTA

assessment imposed by the Court. Am. Mot. [54]. In its Second Response [57], the

Government maintains that the Court considered Mr. Smith’s psycho-sexual

evaluation during sentencing, Second Resp. [57] at 2, and that the fine, restitution,

and assessment were not excessive, id. at 3. The Court will include these claims as

part of Ground One.

                                   II. DISCUSSION

A.    Legal Standard

      Once finally convicted, there are four narrow and separate grounds upon

which a federal prisoner may move to vacate, set aside, or correct a sentence under

28 U.S.C. § 2255: (1) the sentence was imposed in violation of the Constitution or

laws of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4) the

sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255; see also

United States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992). “[O]n collateral attack, a

defendant is limited to alleging errors of a ‘constitutional or jurisdictional

magnitude.’” United States v. Samuels, 59 F.3d 526, 528 (5th Cir. 1995) (quoting

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991)).



                                            5
      Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 6 of 22




       Upon conviction and exhaustion of any right to appeal, courts are entitled to

presume that a defendant stands fairly and finally convicted. United States v.

Frady, 456 U.S. 152, 164 (1982); Shaid, 937 F.2d at 231-32. Relief under § 2255 is

therefore reserved for violations of constitutional rights and for a narrow range of

injuries which could not have been raised on direct appeal and which, if condoned,

would result in a complete miscarriage of justice. United States v. Vaughn, 955

F.2d 367, 368 (5th Cir. 1992).

       “The validity of a guilty plea is a question of law. . . .” United States v.

Hernandez, 234 F.3d 252, 254 (5th Cir. 2000) (citing United States v. Amaya, 111

F.3d 386, 388 (5th Cir. 1997)). “A plea of guilty is constitutionally valid only to the

extent it is ‘voluntary’ and ‘intelligent.’” Bousley v. United States, 523 U.S. 614, 618

(1998) (citation omitted). Therefore, “[a] guilty plea will be upheld on habeas review

if entered into knowingly, voluntarily, and intelligently.” Hernandez, 234 F.3d at

255 (quoting Montoya v. Johnson, 226 F.3d 399, 404 (5th Cir. 2000)). 2

       Whether a guilty plea was “knowing” turns on whether a defendant

understood the direct consequences of the plea, including the maximum possible

penalty, while “voluntariness” of a plea depends on whether the plea was induced

by threats, misrepresentations, unfulfilled promises, or improper promises. Id. at

255 n.3. “[A] plea of guilty entered by one fully aware of the direct consequences of




2 While Mr. Smith claims that his attorney was ineffective for failing to object during his Rule 11
hearing, his argument is cursory and does not assert that his guilty plea was not entered knowingly,
intelligently, or voluntarily. Def. Mem. [48] at 3. Instead, he asserts that his attorney should have
objected to the factual basis to which Mr. Smith pled guilty and which later supported the five-level
sentencing enhancement assigned to him. Id.

                                                  6
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 7 of 22




the plea is voluntary in a constitutional sense unless induced by threats,

misrepresentation, or perhaps by promises that are by their nature improper as

having no proper relationship to the prosecutor’s business.” Bousley, 523 U.S. at 619

(quotation omitted).

      Mr. Smith entered a plea of guilty to the Indictment on May 1, 2018, was

sentenced on August 16, 2018, and did not appeal his conviction or sentence. Upon

conviction and exhaustion of his right to appeal, it is presumed that Mr. Smith now

stands fairly and finally convicted. Samuels, 59 F.3d at 528 (citation omitted).

B.    Mr. Smith’s claims of ineffective assistance of counsel (Ground One)

      The Sixth Amendment right to the assistance of counsel in defense of a

criminal prosecution extends to the plea and sentencing process. Lafler v. Cooper,

566 U.S. 156, 165 (2012); Hill v. Lockhart, 474 U.S. 52, 57-58 (1985). Claims of

ineffective assistance of counsel are properly asserted through a motion to vacate

pursuant to § 2255. United States v. Gaudet, 81 F.3d 585, 589 n.5 (5th Cir. 1996)

(citation omitted). To succeed on a § 2255 motion asserting ineffective assistance, a

defendant must demonstrate that his trial counsel’s performance fell below an

objective standard of reasonableness and that this deficient performance prejudiced

his defense. Strickland v. Washington, 466 U.S. 668, 690 (1984). Failure to

establish either prong defeats the claim. Green v. Johnson,160 F.3d 1029, 1035 (5th

Cir. 1998). A court must presume that “counsel’s conduct [fell] within the wide

range of reasonable professional assistance,” and a defendant is required to

overcome that presumption. Strickland, 466 U.S. at 689.



                                          7
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 8 of 22




      In proving deficient performance, a petitioner must overcome the

presumption that counsel’s actions were sound trial strategy. Id. “Failure to raise

meritless objections is not ineffective lawyering; it is the very opposite.” Clark v.

Collins, 19 F.3d 959, 966 (5th Cir. 1994). To demonstrate “prejudice” in the

Strickland sense, “the defendant must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694.

1.    Failure to object during guilty plea hearing

      Defendant first claims that counsel should have objected during the May 1,

2018, plea hearing to the Government’s allegedly erroneous assertion in the factual

basis that Defendant possessed 600 images of child pornography, which later

supported the five-level enhancement that he received at sentencing. Mot. [47] at 4;

Def. Mem. [48] at 3. He argues that “the record will demonstrate that [Defendant]

was not responsible for the . . . offense conduct for 600 images of Child

Pornography.” Def. Mem. [48] at 3. Mr. Crosby states in his Affidavit that while

Mr. Smith did not possess any still images of child pornography, he did possess

forty-eight videos depicting child pornography. Crosby Aff. [52] at 4. Further, Mr.

Crosby explained to Mr. Smith that, under the United States Sentencing

Guidelines, videos are converted into still images at a rate of seventy-five images

per video, which would make Mr. Smith responsible for 3,600 total images. Id.; see

also United States Sentencing Guidelines Manual § 2G2.2 cmt. n. 6(B)(ii) (U.S.

Sentencing Comm’n 2018) (hereinafter U.S.S.G.).



                                           8
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 9 of 22




      At Defendant’s plea hearing, the Government to read into the record the facts

it would be prepared to show in the event the case had proceeded to trial, including

that authorities found thirty-seven videos containing child pornography in Mr.

Smith’s possession. After the Government recited its factual basis, the Court asked

Mr. Smith if he heard what the Government was asserting that it could prove at

trial and whether those facts were true and correct, and he admitted under oath

that the Government’s facts were correct. Under § 2G2.2 cmt. n. 6(B)(ii) of the

Guidelines, the thirty-seven videos which Smith admitted he possessed would

convert to 2,755 still images, far in excess of the 600 images needed to support the

enhancement. He cannot establish that counsel was deficient for not objecting to

facts to which he himself was given the opportunity to object.

      Nor can Mr. Smith demonstrate prejudice. At sentencing, the Court stated

that, in the event it erred in calculating the Guidelines, it would have imposed the

same sentence as a non-guideline sentence or variance based upon the offense

conduct in this case and the nature and circumstances of the offense. Smith has

failed to establish either prong of a claim under Strickland. Clark, 19 F.3d at 966.

2.    Failure to object to the Presentence Report

      Defendant also claims that his attorney failed to object to the allegedly

miscalculated Adjusted Base Offense Level in the PSR. Mot. [47] at 3; Mem. [48] at

3. Mr. Smith does not elaborate on how his Adjusted Base Offense Level was

miscalculated and Mr. Crosby states that any objection would have been groundless

because Mr. Smith’s Adjusted Base Offense Level was correct. Crosby Aff. [52] at 5.



                                          9
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 10 of 22




       While “mere conclusory allegations in support of a claim of ineffective

assistance of counsel are insufficient to raise a constitutional issue,” Green, 160

F.3d at 1042, “[p]ro se habeas corpus petitions must be construed liberally,” United

States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989). In substance, Mr. Smith’s

motion appears to focus on Mr. Crosby’s alleged failure to object to the five-level

enhancement assigned to Defendant for possessing over 600 images of child

pornography. As such, the Court will construe Mr. Smith’s claim of ineffective

assistance of counsel for failing to object to the PSR as a claim that Mr. Crosby

should have objected to the five-level sentencing enhancement for possession of over

600 images.

       As discussed supra, Mr. Smith admitted during his plea hearing that he

possessed thirty-seven videos containing child pornography. The PSR found that

Mr. Smith possessed forty-eight videos. PSR *SEALED* [37] at 11. According to

the PSR, the detective who initiated the investigation against Mr. Smith observed

that he had received thirty-seven videos depicting child pornography. Id. at 5.

However, a later-conducted forensic examination of Mr. Smith’s computer revealed

that he in fact possessed forty-eight videos containing child pornography, id. at 7,

and the PSR used forty-eight videos when calculating the sentencing enhancement,

id. at 11.

       To the extent Mr. Smith is stating that his attorney was ineffective for failing

to object to the discrepancy between the number of videos that Mr. Smith admitted

to possessing at the plea hearing and the number of videos attributed to him in the



                                          10
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 11 of 22




PSR, Smith cannot show prejudice. The Sentencing Guidelines state that each

video depicting child pornography shall be considered to have seventy-five still

images for purposes of determining the applicability of a sentencing enhancement.

U.S.S.G. § 2G2.2 cmt. n. 6(B)(ii). If the offense involved 600 or more images, then a

five-level enhancement applies. U.S.S.G. § 2G2.2(b)(7). The PSR applied a five-

level enhancement because Mr. Smith possessed forty-eight videos, or 3,600 images.

PSR *SEALED* [37] at 11. Even if the PSR had only used the thirty-seven videos

which Mr. Smith admitted possessing at his plea hearing, the five-level

enhancement would still have been appropriate because the Guidelines convert

thirty-seven videos to 2,775 images, still far above the 600 images required to

support the five-level enhancement. Therefore, any objection by counsel to the

offense level calculation in the PSR would have lacked merit. This is insufficient to

support an ineffective assistance of counsel claim under either prong of Strickland.

Clark, 19 F.3d at 966.

3.    Failure to object during the sentencing hearing

      Mr. Smith next argues that his attorney was ineffective when he failed to

object during the sentencing hearing “that the 600 still images were not applicable

to the [Defendant] under the relevant conduct guidelines of U.S.S.G. § 1B1.3.” Def.

Mem. [48] at 4. U.S.S.G. § 1.B1.3 states that “all acts and omissions committed . . .

by the defendant” determine the specific offense characteristics which apply to his

conduct. U.S.S.G. § 1B1.3(a) – (a)(1)(A). In this case, Mr. Smith was given a five-

level sentencing enhancement as a specific offense characteristic for possessing over



                                         11
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 12 of 22




600 images of child pornography. PSR *SEALED* [37] at 12. Thus, it appears that

Defendant is reiterating his argument that Mr. Crosby should have objected to the

offense level calculation in the PSR. The Court has already addressed this claim

and rejected it.

4.    Failure to argue for the return of personal property

      Defendant twice argues in his Motion [47] that he was denied effective

assistance of counsel because Mr. Crosby failed to request the return of his personal

property. Mot. [47] at 4, 7; Def. Mem. [48] at 4, 7-8. According to Mr. Smith,

federal agents seized his wallet, driver’s license, credit cards, Social Security card,

cell phone, and insulin pump, which he alleges are worth a total of $11,000.00. Def.

Mem. [48] at 7-8. Defendant maintains that this property was not connected to the

crime for which he was convicted and thus should not have been seized. Id.

      Mr. Crosby agrees that the foregoing property was not connected to the

offense but claims that he did not argue for its return because the Government

denied seizing it. Crosby Aff. [52] at 6. Indeed, the inventory log submitted by the

Government, which lists the property seized from Mr. Smith’s residence pursuant to

a search warrant, does not list any of the items which Mr. Smith claims were taken.

Gov. Ex. A [53-1]. However, even if the Government did take this property, Mr.

Smith has not demonstrated that he was prejudiced by Mr. Crosby’s decision to not

request its return.

      To demonstrate “prejudice” under Strickland, “the defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the



                                           12
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 13 of 22




result of the proceeding would have been different.” Clark, 19 F.3d 959 at 694. The

forfeiture of Mr. Smith’s personal property was not part of his sentence. See J. [40];

Am. Order [38]. Therefore, whether Mr. Crosby had argued for its return would not

have affected the conviction or the sentence the Court imposed. As such, Mr.

Smith’s ineffective assistance of counsel claim fails.

5.    Failure to perfect the record for appellate review

      Mr. Smith next claims that his attorney was ineffective for failing to perfect

the record for an appellate review of his sentence. Def. Mem. [48] at 4. Mr. Smith

does not explain how Mr. Crosby failed to perfect the record and only passingly cites

a United States Supreme Court case to support of his argument. Id. (citing United

States v. Booker, 543 U.S. 220 (2005)). While the Court need not entertain his

conclusory statements in this regard, Green, 160 F.3d at 1042, it finds that Mr.

Smith’s claim fails on the merits because he cannot show prejudice. Mr. Smith did

not attempt to appeal his sentence in this case. Therefore, he cannot demonstrate

that his appellate process was prejudiced by Mr. Crosby’s alleged failure to perfect

the record for appellate review.

6.    Failure to introduce evidence of pyscho-sexual evaluation

      In his Amended Motion [54], Defendant claims that his attorney was

ineffective at sentencing for failing to introduce evidence contained in the pyscho-

sexual evaluation in support of a lesser sentence. Am. Mot. [54] at 1. According to

Mr. Smith, the results of his court-ordered evaluation were those similar “to a class

of offenders in a generally lower sentencing class,” and, as such, he was prejudiced



                                           13
    Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 14 of 22




by Mr. Crosby’s failure to argue for a downward departure from the applicable

Sentencing Guidelines range. Id. at 1-2. While Mr. Smith asserts that he received

a longer sentence than similarly situated offenders, he has not presented any

evidence to support this claim. Id. at 2. The Government counters that Mr. Smith

cannot show prejudice because the Court took his psycho-sexual evaluation into

consideration when it imposed his sentence. Second Resp. [57] at 2.

      Defendant has not shown that his trial attorney rendered ineffective

assistance because the psycho-sexual evaluation was already part of the record and

was reviewed by the Court prior to sentencing. Before Mr. Smith’s sentencing, the

Court ordered that the evaluation be performed and that copies of the report be

forwarded to both parties, to the Probation Office, and to the Court. Text Order,

June 6, 2018. The Court later read the evaluation and considered the evaluator’s

recommendations in reaching its decision to impose a ten-year term of supervised

release. To be clear, Mr. Smith is not arguing that Mr. Crosby should have

introduced new mitigating evidence at his sentencing hearing; rather, he contends

that Mr. Crosby did not use the evidence already in the record to Mr. Smith’s liking.

Such a claim does not overcome the presumption that Mr. Crosby’s actions were

sound trial strategy. Strickland, 466 U.S. at 689. As such, Mr. Smith has not

demonstrated that Mr. Crosby rendered deficient performance when he did not

further highlight evidence which the Court had already considered.

      Even if Mr. Smith could satisfy the first prong of Strickland, he cannot show

that he would have received a lesser sentence but for Mr. Crosby’s conduct. When



                                         14
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 15 of 22




reaching the sentence it imposed, the Court considered the results of Defendant’s

psycho-sexual evaluation. Further, the sentence fell within the lower fifty percent

of the Guidelines range of 97 – 121 months imprisonment, and was well below the

statutory maximum sentence of twenty years imprisonment. PSR *SEALED* [37]

at 18. Mr. Smith’s argument that he would have received an even lesser sentence

had his attorney argued that he was unlikely to reoffend or commit a sex crime with

a physically present victim is speculative at best. Thus, this claim for ineffective

assistance of counsel fails.

7.    Failure to object to the fine, restitution, and JVTA assessment

      Finally, Mr. Smith’s Amended Motion claims that counsel was ineffective in

failing to object to the $5,000.00 fine, $5,000.00 restitution, and $5,000.00 JVTA

assessment. Am. Mot. [54] at 2. Mr. Smith argues that Mr. Crosby should have

objected to these fees because they were excessive and not supported by evidence.

He asserts that the Court did not “rely on any principled method of determining the

harm” caused by his offense. Id. Mr. Smith’s conclusory claims do not elaborate on

what difference any objection would have made beyond his subjective belief that

“the outcome of the proceeding would have been different” had his attorney

objected. Id. at 3. The Court is of the opinion that Defendant cannot show that Mr.

Crosby’s decision not to object was unreasonable because the fine, restitution, and

JVTA assessment imposed were appropriate and supported by the record.

      Mr. Smith’s offense was subject to a mandatory special assessment of

$5,000.00 under Justice for Victims of Trafficking Act. See 18 U.S.C. § 3014 (2018).



                                          15
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 16 of 22




While 18 U.S.C. § 3014(a) exempts indigent defendants from the assessment,

Defendant does not claim that he is indigent. Additionally, Defendant cannot argue

that he is destitute as he retained private counsel for his case. Any objection to this

statutorily mandated assessment would have lacked merit and cannot serve as a

basis for an ineffective assistance of counsel claim. Clark, 19 F.3d at 966.

       In addition, 18 U.S.C. § 2259 requires the Court to order restitution for any

victims whose losses were proximately caused by an offense under Chapter 110. 18

U.S.C. § 2259; see also Paroline v. United States, 572 U.S. 434, 443 (2014). While

multiple victims sought restitution in this case, the Court only ordered restitution

in the amount of $5,000.00 to a single victim, “Pia,” because she was the only one

for whom the Court received sufficient evidence of loss. 3 See PSR Supp. Addendum

*SEALED* [37-2] at 1-2. After reviewing Pia’s restitution request, the Court found

that Defendant was the proximate cause of the damages which she incurred and

that $5,000.00 was an appropriate amount of restitution in light of her total losses

and the restitution she had already recovered from other criminal defendants. See

Paroline 572 U.S. at 448 (requiring courts to find that a defendant proximately

caused victim’s losses before ordering restitution under 18 U.S.C. § 2259).

       Lastly, the Sentencing Guidelines recommended that the Court assess a fine

in the range of $25,000.00 to $250,000.00. U.S.S.G. § 5E1.2(c)(3). However, after



3Specifically, the victim’s representative submitted evidence of a forensic evaluation which
estimated the total costs for family and individual therapy, transportation, and academic and
vocational training to be $91,000.00. PSR Supp. Addendum *SEALED* [37-2] at 2. The
representative also anticipated between $10,000.00 and $15,000.00 of additional expenditures for
periodic updates and vocational evaluations to document the losses the victim is likely to suffer as a
result of the ongoing circulation of her images.

                                                  16
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 17 of 22




evaluating his ability to pay a fine, the Court ordered Mr. Smith to pay a $5,000.00

fine, a significant downward departure from the Guidelines range. United States v.

Brantley, 537 F.3d 347, 351-52 (5th Cir. 2008) (“If the district court adopts the PSR

but ‘chooses to disregard [the PSR’s recommendation on fines], it must make

specific findings regarding the defendant’s ability to pay a fine.’”) (quoting United

States v. Landerman, 167 F.3d 895, 899 (5th Cir. 1999)) (alteration in original). The

Court further found that Mr. Smith did not have the ability to pay interest and

waived that requirement for both the fine and the restitution. Considering that Mr.

Smith was ordered to pay a dramatically lower fine than what the Sentencing

Guidelines recommended, it is highly unlikely that any objection by Mr. Crosby to

the amount would have resulted in a lower fine.

       In sum, because the Court was mandated to order the JVTA assessment and

restitution and because it took into account Mr. Smith’s ability to pay a fine,

counsel’s performance did not fall below an objective standard of reasonableness,

nor can Mr. Smith show prejudice. As such, Smith cannot demonstrate that he was

denied the effective assistance of counsel on this ground.

C.     Smith’s due process claims (Ground Two)

       As his second ground for relief, Defendant asserts that the PSR violated his

due process rights 4 when it erroneously applied the five-level sentencing




4Defendant asserts that he was denied due process under the Fifth and Sixth Amendments to the
United States Constitution. Mot. [47] at 5; Def. Mem [48] at 4. However, the Sixth Amendment does
not contain a due process clause. See U.S. Const. amend. VI. To the extent Defendant is arguing
that his Sixth Amendment right to assistance of counsel was violated, the Court has already
addressed this claim.

                                               17
    Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 18 of 22




enhancement. Mot. [47] at 5; Def. Mem. [48] at 4-6. Mr. Smith claims that it was

plain error for the Court to impose a five-level enhancement based upon the finding

that he possessed over 600 images of child pornography. The Court has already

addressed this contention. In addition, a § 2255 motion is not the proper vehicle

through which to challenge the Court’s application of the Sentencing Guidelines.

      “Section 2255 motions may raise only constitutional errors and other injuries

that could not have been raised on direct appeal . . . [m]isapplications of the

Sentencing Guidelines fall into neither category and hence are not cognizable in §

2255 motions.” United States v. Williamson, 183 F.3d 458, 462 (5th Cir. 1999); see

also Cuevas v. United States, No. 1:16cv296, 2017 WL 3623747, at *2 (S.D. Miss.

Aug. 23, 2017) (“Claims of misapplication of the guidelines are not cognizable under

§ 2255.”); United States v. Hernandez, No. 1:06cv180, 2007 WL 912126, at *2 (S.D.

Miss. March 23, 2007) (“It is well settled that . . . claims based on alleged

miscalculation or misapplication of the sentencing guidelines are not cognizable

under 28 U.S.C. § 2255.”).

      Nevertheless, the Court has reviewed Mr. Smith’s sentencing enhancement

and determined that it was properly calculated under the Sentencing Guidelines,

see supra Section II.B.2, and even if the Court erred in calculating the Guidelines, it

found at sentencing that it would have imposed the same sentence as a non-

guideline sentence or variance based upon the offense conduct in this case and the

nature and circumstances of the offense. Finally, Mr. Smith waived the right to

contest his sentence “in any post-conviction proceeding, including but not limited to



                                           18
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 19 of 22




a motion brought under Title 28, United States Code, Section 2255,” when he

entered into the Plea Agreement with the Government. Plea Agreement [26] at 5.

As such, he has waived this claim. For all of these reasons, Mr. Smith’s due process

challenge to his sentence fails.

D.    Smith’s First Amendment claims (Ground Three)

      Defendant next argues that his sentence violates his First Amendment rights

because the Court imposed a special condition of supervised release prohibiting him

from using Internet-capable devices without prior authorization. Mot. [47] at 4;

Def. Mem. [48] at 9-11. Mr. Smith argues that “[t]here is nothing in the record

indicating that this special condition is related to an identified sentencing goal,” and

that prohibiting his Internet use is “a greater deprivation of liberty than is

reasonable [sic] necessary to achieve sentencing goals.” Def. Mem. [48] at 10.

      As the Fifth Circuit has explained:

      A district court has wide, but not unfettered, discretion in imposing
      terms and conditions of supervised release. A district court’s discretion
      is curtailed by statute in two ways. First, the condition of supervised
      release must be “reasonably related” to one of four statutory factors: (1)
      the nature and characteristics of the offense and the history and
      characteristics of the defendant; (2) the need for deterrence of criminal
      conduct; (3) the need to protect the public from further crimes of the
      defendant; and (4) the need to provide the defendant with vocational
      training, medical care or other correctional treatment. Second, the
      condition must be narrowly tailored such that it does not involve a
      greater deprivation of liberty than is reasonably necessary to fulfill the
      purposes set forth in 18 U.S.C. § 3553(a).

United States v. Duke, 788 F.3d 392, 398 (5th Cir. 2015) (internal citations omitted).

      The Court imposed the special condition prohibiting Defendant’s Internet use

because of his documented pornography addiction and because the underlying

                                          19
    Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 20 of 22




offense involved the use of computers. The Court’s stated goal in imposing the

condition was also to assist Mr. Smith in rehabilitating and dealing with his

addiction, to prevent him from recidivating, and to give the probation office the tools

to ensure that Mr. Smith does not recidivate. Finally, the special condition serves

to protect the public to the extent that remains necessary once Defendant is

released from incarceration. As such, the special condition restricting Defendant’s

Internet use was reasonably related to the sentencing goals in this case.

      The Court’s special condition is narrowly tailored and does not involve a

greater deprivation of liberty than is reasonably necessary to achieve sentencing

goals. Mr. Smith asserts that prohibiting his Internet use while on supervised

release unreasonably deprives him of his First Amendment right to exchange ideas.

Def. Mem. [48] at 10-11. While Mr. Smith correctly points out that the Supreme

Court has identified cyberspace as an important forum through which individuals

can exercise their First Amendment rights, Packingham v. North Carolina, 137 S.

Ct. 1730, 1735 (2017), the special condition limiting his Internet use while on

supervised release does not unduly burden this right because it is neither a lifetime

nor an absolute ban. United States v. Miller, 665 F.3d 114, 133 (5th Cir. 2011).

      The Fifth Circuit has held that restricting a convicted child pornographer’s

Internet use while on supervised release was “a reasonable means of balancing [the

defendant’s] rights and the goal of protecting minors . . . .” Miller, 665 F.3d at 133.

In that case the Fifth Circuit found that limiting the defendant’s Internet use

during his twenty-five years of supervised release was not an unreasonable



                                           20
     Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 21 of 22




deprivation of his liberty. Id. at 127, 133. The court focused on the trial court’s

decision to have the Probation Office control the defendant’s Internet usage because

it “permit[s] flexibility by allowing the probation officer to consider all the

circumstances, including Miller’s needs for computer and Internet access and

alternatives that may exist in the future for supervising that access.” Id. at 133. It

was also sufficient that the Miller defendant’s Internet restriction was only for the

duration of his twenty-five-year term of supervised release, as opposed to a lifetime

ban. Id. at 127; cf. Duke, 788 F.3d at 401 (holding that trial court abused its

discretion by imposing an absolute, lifetime ban on defendant’s Internet and

computer use).

      Like the defendant in Miller, Mr. Smith was given a special condition

limiting his Internet access while on supervised release subject to the prior approval

of the United States Probation Office. Mr. Smith’s Internet use will be controlled

for ten years rather than for the rest of his life, and the Court did not absolutely ban

Mr. Smith’s Internet access, but gave the Probation Office the power to authorize

his computer use. As such, the Court finds that the special condition limiting Mr.

Smith’s computer use and Internet access is narrowly tailored and does not

unreasonably deprive him of his First Amendment rights.

                                  III. CONCLUSION

      Because the Motion, files, and records conclusively show that Defendant is

entitled to no relief, the Court finds that Mr. Smith’s Motion [47] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody, filed pursuant to 28



                                           21
    Case 1:18-cr-00008-HSO-JCG Document 58 Filed 04/21/20 Page 22 of 22




U.S.C. § 2255, should be denied without an evidentiary hearing.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Christopher Bryan Smith’s Motion [47] to Vacate, Set Aside, or Correct Sentence by

a Person in Federal Custody, filed pursuant to § 2255, is DENIED.

      SO ORDERED AND ADJUDGED, this the 21st day of April, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        22
